

116 HR 3085 IH: Ebola Eradication Act of 2019
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3085IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Ms. Bass introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize activities to combat the Ebola outbreak in the Democratic Republic of the Congo, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Ebola Eradication Act of 2019. 2.FindingsCongress makes the following findings:
 (1)The current Ebola outbreak in the Democratic Republic of the Congo, which began in August 2018 in eastern Congo, is the second largest in history and has a reported 1,778 confirmed total cases, and 1,153 confirmed deaths.
 (2)Despite the use of preventive tools and new therapeutics, insecurity and community resistance to response efforts remain major obstacles to ending the current Ebola outbreak in the Democratic Republic of the Congo, and the outbreak continues to spread.
 (3)Hospitals, health clinics, and Ebola clinics have been repeatedly attacked by armed actors. (4)On February 28, 2019, Doctors Without Borders suspended its work in Ebola epicenters after two treatment centers were attacked.
 (5)On April 19, 2019, Dr. Richard Valery Mouzoko Kiboung, an epidemiologist from Cameroon deployed by the World Health Organization to eastern Congo to help stop the outbreak, was killed in an attack on Butembo University Hospital.
 (6)Healthcare workers responding to Ebola have expressed concerns about their ability to continue working on the response given the complex security situation.
 (7)If the outbreak is not brought under control, it risks spreading across the border to neighboring countries and endangering millions of people.
 (8)The Administration released a November 29, 2018, Presidential Memorandum implementing aid restrictions to most countries on Tier III of the 2018 Trafficking In Persons (TIP) report that fully restricted non-humanitarian, non-trade related aid to the Democratic Republic of the Congo.
 (9)Paragraphs (4) and (5) of section 110(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(d)(4)) authorize the continuation of assistance in Tier III countries if such assistance is determined to be in the national interest of the United States.
 (10)Section 110(d)(5)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(d)(5)(B)) states, The President shall exercise the [waiver] authority under paragraph (4) when necessary to avoid significant adverse effects on vulnerable populations, including women and children..
 (11)The President has not exercised the waiver authority provided for in section 110(d)(5)(B) of the Trafficking in Victims Protection Act of 2000 in relation to health, education, or community outreach activities essential to the success of the Ebola response in the Democratic Republic of the Congo.
 (12)It is in the national interest of the United States to help control and end the current Ebola outbreak in the Democratic Republic of the Congo before it spreads.
			3.Authorization to address the Ebola outbreak in the Democratic Republic of the Congo
 (a)In generalNotwithstanding section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107), the Administrator of the United States Agency for International Development shall immediately provide assistance, including multi-sectoral, non-humanitarian, and non-trade related foreign assistance, to the Democratic Republic of the Congo and other vulnerable countries to effectively combat the Ebola outbreak that began in August 2018. Subject to the availability of appropriations, such assistance shall be provided at levels commensurate with both the threat posed by the Ebola outbreak and an effective response. Activities to expand and improve access to communities heavily affected by the Ebola outbreak should be prioritized under this section.
 (b)Report to CongressNot later than 30 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report—
 (1)describing the actions the Administrator has taken and plans to take under section 3(a) to end the Ebola outbreak in eastern Democratic Republic of the Congo; and
 (2)proposing any additional legal authorities required to improve the response to the Ebola outbreak in eastern Democratic Republic of the Congo.
				